Proceeding pursuant to Public Officers Law § 36 to remove the respondents William J. Rowley, Christopher D. Bodkin, and Pamela Greene from public office in the Town of Islip. Separate motions by the respondents pursuant to CPLR 3211 (a) (7), in effect, to dismiss the petition for failure to state a cause of action. Cross motion by the petitioners for leave to conduct discovery and for the appointment of a referee.
Ordered that the motions pursuant to CPLR 3211 (a) (7) to dismiss the petition for failure to state a cause of action are granted; and it is further,
Adjudged that the proceeding is dismissed, on the merits; and it is further,
Ordered that the petitioners’ cross motion for leave to conduct discovery and for the appointment of a referee is denied as academic; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The petition fails to allege misconduct by the respondents *654which rises to the level necessary to justify the extreme remedy of removal from office pursuant to Public Officers Law § 36 (see Feustel v Rosenblum, 36 AD3d 615 [2007]; Matter of Callari v Bailes, 302 AD2d 595 [2003]).
The cross motion for leave to conduct discovery and for the appointment of a referee is denied as academic. Mastro, J.P., Florio, Garni and McCarthy, JJ., concur.